IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 96-11204
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,


versus

DARRYLE GOULD,

                                           Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 7:95-CR-15-2
                        - - - - - - - - - -
                           April 16, 1997
Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Darryle Gould appeals from his sentence for conspiracy to

possess with intent to distribute cocaine, in violation of 21

U.S.C. §§ 841(a) and 846.    Gould’s sole contention on appeal is

that he received ineffective assistance of counsel at sentencing.

As Gould’s ineffective-assistance claim was not raised in the

district court, Gould’s claim is not ripe for review on direct



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-11204
                                - 2 -

appeal.    United States v. Gibson, 55 F.3d 173, 179 (5th Cir.

1995).    Gould’s appeal is DISMISSED.   See 5th Cir. R. 42.2.